           Case 3:17-cr-00533-EMC Document 1443-2 Filed 01/29/21 Page 1 of 3




1
2
3
4
5
6
7
8                            IN THE UNITED STATES DISTRICT COURT

9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION
11   UNITED STATES OF AMERICA,                    Case No. CR-17-00533-EMC
12            Plaintiff,                          [PROPOSED] ORDER PERMITTING
                                                  THE FILING OF OVERSIZED BRIEF
13   vs.                                          RELATED TO DEFENSE MOTION
14                                                TO EXCLUDE OPINION
     JONATHAN JOSEPH NELSON, et al.,              TESTIMONY FROM FBI OR OTHER
15                                                EXPERTS TESTIFYING ABOUT
              Defendants.                         CELL PHONE COMMUNICATIONS
16                                                [CRIMINAL LOCAL RULES 47-1; 47-
                                                  2; CIVIL LOCAL RULES, RULE 7-
17                                                4(b)]
18                                                Dept: The Honorable Edward M. Chen,
                                                        District Judge
19
20            GOOD CAUSE APPEARING, on application from counsel for Brian Wendt, IT
21   IS ORDERED that the Wendt defense shall be permitted to file an oversized
22   memorandum in support of its ‘Motion to Exclude or Limit the Testimony of FBI or
23   Other Expert Witnesses Testifying about Cell Phone Communications and Locations
24   Based on Historical Cell Call Detail Records and Proprietary Mapping Software [Daubert
25   and F.R.E. 403]; Motion for Evidentiary Hearing’ that exceeds the 25-page limit
26   specified by Civil Local Rule 7-4(b) as incorporated into Criminal Local Rule 47-2(b).
27   The Court will permit a brief/memorandum that is 45 pages in length, excluding tables.
28   ///
      [PROPOSED] ORDER PERMITTING THE FILING OF OVERSIZED BRIEF RELATED TO DEFENSE
        MOTION TO EXCLUDE OPINION TESTIMONY FROM FBI OR OTHER EXPERTS TESTIFYING
      ABOUT CELL PHONE COMMUNICATIONS [CRIMINAL LOCAL RULES 47-1; 47-2; CIVIL LOCAL
                                    RULES, RULE 7-4(b)]
                                            1
       Case 3:17-cr-00533-EMC Document 1443-2 Filed 01/29/21 Page 2 of 3




1                                       SO ORDERED.
2
     Dated: ______________              _____________________________
3
                                        The Honorable Edward M. Chen, District Judge
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER PERMITTING THE FILING OF OVERSIZED BRIEF RELATED TO DEFENSE
       MOTION TO EXCLUDE OPINION TESTIMONY FROM FBI OR OTHER EXPERTS TESTIFYING
     ABOUT CELL PHONE COMMUNICATIONS [CRIMINAL LOCAL RULES 47-1; 47-2; CIVIL LOCAL
                                   RULES, RULE 7-4(b)]
                                           2
       Case 3:17-cr-00533-EMC Document 1443-2 Filed 01/29/21 Page 3 of 3




1                                        PROOF OF SERVICE
2
            I, Melissa Stern, declare:
3
            That I am over the age of 18, employed in the County of San Francisco,
4
     California, and not a party to the within action; my business address is Suite 350, 507
5    Polk Street, San Francisco, California 94102.
6
            On today’s date, I served the within document entitled:
7
            [PROPOSED] ORDER PERMITTING THE FILING OF OVERSIZED
8           BRIEF RELATED TO DEFENSE MOTION TO EXCLUDE OPINION
            TESTIMONY FROM FBI OR OTHER EXPERTS TESTIFYING ABOUT
9           CELL PHONE COMMUNICATIONS [CRIMINAL LOCAL RULES 47-1;
            47-2; CIVIL LOCAL RULES, RULE 7-4(b)]
10
11
     ( )    By placing a true copy thereof enclosed in a sealed envelope with postage thereon
12
                  fully prepaid, in the United States Mail at San Francisco, CA, addressed as
13                set forth below;
14
     (X)    By electronically transmitting a true copy thereof through the Court’s ECF system;
15
     ( )    By having a messenger personally deliver a true copy thereof to the person and/or
16
                 office of the person at the address set forth below.
17
18
            AUSA Kevin Barry
19          AUSA Ajay Krishnamurthy
            AUSA Lina Peng
20
21          All defense counsel through ECF
22
            Executed this January 29, 2021, at San Francisco, California.
23
                                          Signed:     /s/ Melissa Stern
24
                                                      Melissa Stern
25
26
27
28
      [PROPOSED] ORDER PERMITTING THE FILING OF OVERSIZED BRIEF RELATED TO DEFENSE
        MOTION TO EXCLUDE OPINION TESTIMONY FROM FBI OR OTHER EXPERTS TESTIFYING
      ABOUT CELL PHONE COMMUNICATIONS [CRIMINAL LOCAL RULES 47-1; 47-2; CIVIL LOCAL
                                    RULES, RULE 7-4(b)]
                                            3
